Defendant contends, inter alia, that the introduction into evidence of a codefendant’s statement inculpating him was prejudicial and deprived him of a fair trial, even though the trial court thereafter instructed the jury that the statement was binding upon the declarant only, and not binding upon the defendant (cf. People v. Lombard, 4 A D 2d 666; People v. Copeland, 12 A D 2d 942; People v. Schwarz, 10 A D 2d 17; People v. Feolo, 282 N. Y. 276; People v. La Ruffa, 2 A D 2d 765). We do not now pass upon the merits of this contention since we believe that in any event, under all the circumstances, a new trial should be had in the interests of justice. Upon the new trial the trial court will be in a better position, in the light of the authorities cited, to determine the admissibility of *824any evidence which may be adduced with respect to said codefendant’s statement. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.